This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0500

                                   State of Minnesota,
                                      Respondent,

                                            vs.

                               Jose C. Garcia Delaharran,
                                       Defendant,

                              Griffin Bail Bonds, Inc., et al.,
                                       Appellants.

                                Filed December 21, 2015
                                       Affirmed
                                     Chutich, Judge

                              Dakota County District Court
                               File No. 19HA-CR-12-485

Lori M. Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Heather D. Pipenhagen, Assistant County
Attorney, Hastings, Minnesota (for respondent)

Robert A. Lengeling, Beito & Lengeling, P.A., Minneapolis, Minnesota (for appellants)


         Considered and decided by Ross, Presiding Judge; Chutich, Judge; and Hooten,

Judge.
                          UNPUBLISHED OPINION

CHUTICH, Judge

       Appellants Griffin Bail Bonds and Accredited Surety Company seek reversal of the

district court’s order forfeiting a bail bond in its entirety. They claim that the district court

also erred by denying their request to reinstate and to discharge the bond. Because the

record shows that the district court did not abuse its broad discretion in forfeiting the bond

or in later declining to reinstate and to discharge the forfeited bond, we affirm.

                                            FACTS

       This case involves the disputed forfeiture of a bail bond posted by appellants Griffin

Bail Bonds and Accredited Surety Company to secure the appearance of Jose Garcia

Delaharran for criminal proceedings in Dakota County.

       Appellants posted a bond in the amount of $500,000 in November 2012. Delaharran

was released with conditions, including that he wear a GPS tracking device. In January

2013, Delaharran appeared and pleaded not guilty to first-degree sale and second-degree

possession of methamphetamine.

       On or about July 23, 2013, Delaharran removed his tracking device and could not

be located by the state, the district court, or its agents. Two days later, the district court

ordered revocation of Delaharran’s interim conditions of release and issued a warrant for

his arrest. When Delaharran failed to appear for a hearing on August 21, 2013, the district

court ordered the bond forfeited, with notice to appellants. Even though a public arrest

warrant had issued almost one month earlier, this notice was the first time that appellants

learned that Delaharran had fled.


                                               2
       In November 2013, appellants filed a petition to reinstate and to discharge the bond

and also petitioned for an enlargement of time to locate Delaharran. The district court

granted the enlargement of time and stayed payment of any forfeiture penalty for 90 days.

In February 2014, appellants again requested additional time or immediate reinstatement

and discharge of the bond. The district court granted 30 additional days and stated that no

further additional time would be granted. In March 2014, appellants filed a third petition

to reinstate the bond, which the district court denied.

       In April 2014, the district court further stayed forfeiture of the bond but ordered

appellants to pay $25,000 in court costs related to ongoing efforts to apprehend Delaharran,

who had reportedly absconded to Mexico. Appellants paid the $25,000 in court costs as

ordered.

       In February 2015, at the final bond-review hearing before the district court, the

parties agreed that Delaharran had been located at his home in Mexico but that major

procedural roadblocks remained before Delaharran could be returned to Dakota County.

The Assistant Dakota County Attorney testified on behalf of the state that she had contacted

the appropriate federal agency to seek a provisional arrest warrant to allow U.S. agents to

apprehend Delaharran in Mexico. She expressed concern that, although Delaharran was

involved in possibly “the largest meth case” in the history of Dakota County, “in the

scheme of the United States of America and what they’re dealing with… I don’t think I’m

ringing their bell as far as urgency.” The state’s attorney pointed out that, even if the

provisional arrest warrant is issued, ultimate success depends on agreement from the




                                              3
Mexican government. She expressed doubt as to whether Dakota County would ever

succeed in apprehending and prosecuting Delaharran.

       At that same hearing, appellants offered two witnesses: one former federal agent

and current private investigator and one private attorney practicing in Southern California

who works “almost exclusively with bail agents and bail forfeiture matters.” The private

investigator agreed with much of the state attorney’s testimony and added that he believed

there would be “boots on the ground” quickly once a provisional arrest warrant was

procured. He opined that the process of obtaining the warrant would continue to be “very

time-consuming,” and that “there’s nobody that can expedite this matter once it goes to

[the federal agency].”

       Appellants’ other witness agreed with the state’s attorney that it was possible that

this case could ultimately be rejected by the federal agency as low-priority in comparison

to other cases. The attorney-witness opined that ultimate success in arresting Delaharran

was more likely “if the incentive of the bond was still in place,” insinuating that the

physical and logistical support of a bonding company would increase the priority of a case

on the desk of a busy Mexican or U.S. federal agent.

       Following the final review hearing, the district court ordered forfeiture of the bond

in its entirety minus the $25,000 already posted. This appeal followed.

                                     DECISION

       This court reviews the district court’s denial of reinstatement or discharge of a bail

bond for abuse of discretion. State v. Vang, 763 N.W.2d 354, 357 (Minn. App. 2009). “A




                                             4
district court abuses its discretion when its ruling is based on an erroneous view of the

law.” State v. Storkamp, 656 N.W.2d 539, 541 (Minn. 2003).

I.     Shetsky Factors

       In an action regarding forfeiture of a bail bond against a surety, a Minnesota statute

provides that a court “may forgive or reduce the penalty according to the circumstances of

the case and the situation of the party on any terms and conditions it considers just and

reasonable.” Minn. Stat. § 629.59 (2014); see also State v. Rodriguez, 775 N.W.2d 907,

910 (Minn. App. 2009), review denied (Minn. Feb 16, 2010). The Minnesota General

Rules of Practice provide that a surety may request reinstatement of a bond following its

forfeiture by the district court. Minn. R. Gen. Pract. 702(f). “Reinstatement may be

ordered on such terms and conditions as the [district] court may require.” Id. In short,

“[t]he district court has broad discretion in deciding whether to reinstate and discharge a

forfeited bail bond.” Rodriguez, 775 N.W.2d at 912.

       To determine whether a district court abused its discretion in denying a request to

reinstate or discharge a bond, this court considers four factors:

              (1)    [t]he purpose of bail, the civil nature of the proceedings,
              and the cause, purpose, and length of the defendant’s absence;
              (2) “the good faith of the surety as measured by the fault or
              willfulness of the defendant”; (3) “the good-faith efforts of the
              surety—if any—to apprehend and produce the defendant”; and
              (4) any prejudice to the state in its administration of justice.

Id. (quoting Storkamp, 656 N.W.2d at 542 (quoting In re Application of Shetsky, 239 Minn.

463, 471, 60 N.W.2d 40, 46 (1953))). In addressing these considerations, known as the

“Shetsky factors,” the surety bears the burden of proving that reinstatement and discharge



                                              5
of the bond is justified. Shetsky, 239 Minn. at 471-72, 60 N.W.2d at 46. The state bears

the burden of proof only under the fourth factor, to prove prejudice in the administration

of justice. State v. Askland, 784 N.W.2d 60, 62 (Minn. 2010). Our review of the district

court’s initial decision to forfeit the bond is the same as our review of its decision to deny

reinstatement and discharge of a forfeited bond. See Farsdale v. Martinez, 586 N.W.2d

423, 425 (Minn. App. 1998) (applying the Shetsky factors to determine whether a district

court abused its discretion in a bond-forfeiture decision).

       Appellants argue that the district court’s failure to make thorough findings of fact

in its written order or to explicitly analyze the Shetsky factors is reversible legal error. Even

though the district court did not explain its reasoning in writing, it developed a sufficient

record to allow for appellate review of the Shetsky factors. See Wibbens v. Wibbens, 379

N.W.2d 225, 227 (Minn. App. 1985) (declining to remand for de minimis technical error).

Because all of the Shetsky factors weigh in favor of the state, the district court did not abuse

its discretion in forfeiting the bond and in declining to reinstate it.

              a. Purpose of Bail

       The first Shetsky factor considers the purpose of bail, the nature of the proceedings,

and the cause, purpose and length of the defendant’s absence. As is generally true, the

purpose of bail in this case was to ensure that the defendant appeared in court. By agreeing

to act as a surety, a bonding company promises to ensure that the defendant will appear to

answer to the charges against him. State v. Williams, 568 N.W.2d 885, 888 (Minn. App.

1997), review denied (Minn. Nov. 18, 1997). Considering the testimony at the final review

hearing, we are persuaded that there is little that either party can do to speed the federal


                                               6
and international legal processes required to return Delaharran to Dakota County. Because

the defendant has not appeared as ordered and is at this time unavailable for prosecution,

this factor weighs in favor of the state.

              b. Surety’s Good Faith Measured by Fault or Willfulness of Defendant

       The second Shetsky factor considers the fault or willfulness of the absent defendant,

because “[a] [d]efendant’s willfulness or bad faith is attributable to the surety and weighs

against forgiveness of a bond penalty.” Rodriguez, 775 N.W.2d at 913 (quotation omitted).

Delaharran’s willfulness and bad faith in this case are irrefutable. He removed his tracking

device and fled the country, violating the conditions of his release and continuing to evade

prosecution. This factor weighs strongly in favor of the state.

              c. Surety’s Good-faith Efforts to Apprehend Defendant

       The third Shetsky factor considers the surety’s good-faith efforts to apprehend the

defendant. The parties agree that Delaharran’s location is known but that legal barriers

prevent his arrest and return to the United States. The record is insufficient to particularly

determine appellants’ contribution to the limited progress toward apprehending Delaharran

since he absconded. But considering appellants’ failure to adequately monitor Delaharran,

evident by their lack of activity for an entire month following removal of his tracking

device, this factor also weighs in favor of the state.

              d. Prejudice to State in Administration of Justice

       The final Shetsky factor considers the prejudice to the state in the administration of

justice. This factor is concerned solely with the state’s ability to prosecute the case against

defendant. Askland, 784 N.W.2d at 63. As the record shows that Delaharran has been at


                                               7
large for over two years in a foreign country and will not be apprehended until a complex

international extradition process can be completed, this factor weighs strongly in favor of

the state.

II.    Duties Under the Surety Agreement

       Appellants contend that the state breached a fiduciary duty to them when it did not

promptly notify them that Delaharran removed his tracking device.1 The contention that a

suretyship gives rise to a fiduciary relationship is meritless.

       The Minnesota General Rules of Practice provide that “[w]henever a bail bond is

forfeited by a judge, the surety and bondsman shall be notified by the court administrator

in writing, and be directed to make payment in accordance with the terms of the bond

within ninety (90) days from the date of the order of forfeiture.” Minn. R. Gen. Prac.

702(e). Appellants do not dispute that they were promptly notified following forfeiture of

the bond. Rather, they argue that fiduciary principles should apply to the surety-creditor

relationship in a bail-bond situation, and that therefore the state also had an earlier

obligation to notify them that Delaharran had removed his tracking device and that an arrest

warrant was issued. This assertion has no support in Minnesota law.

       This court has specifically held that the state’s lack of notice to a surety for a

defendant’s nonappearance at a required hearing had no impact on the surety obligation.

State v. Due, 427 N.W.2d 276 (Minn. App. 1988), review denied (Minn. Sept. 28, 1988).



1
  Appellants also argue that Watchguard, the company contracted by the state to operate
and monitor Delaharran’s tracking device, had a duty to appellants because of
Watchguard’s agency relationship with the state. Watchguard is not a party to this appeal.

                                               8
In Due we stated, “[the surety] cannot absolve itself of blame when it did not monitor [the

defendant]’s appearances and thus failed to timely learn of his nonappearance,” particularly

where the fact was a matter of public record. Id. at 278.

       Likewise in this case, Delaharran’s violation of his release conditions and the

subsequent arrest warrant were also matters of public record that could have been quickly

and easily discovered by appellants if they had been diligently monitoring the case.

Minnesota law “grants. . .quasi-police powers” to bond companies to do business,

Rodriguez, 775 N.W.2d at 910-11, a business which includes risk in choosing to deal with

an accused such as Delaharran.

       In sum, the district court acted within its broad discretion when it forfeited the bond

in its entirety, and when it subsequently denied appellants’ request for reinstatement and

discharge of the bond.

       Affirmed.




                                              9